IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 631 EAL 2015
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
ANTWOINE HUNTER,                         :
                                         :
                  Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.